Citation Nr: 1701067	
Decision Date: 01/13/17    Archive Date: 01/27/17

DOCKET NO.  11-17 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for steroid-induced Cushing's syndrome with osteoporosis and adrenal insufficiency with gross hematuria in excess of 40 percent prior to January 13, 2016 and in excess of 60 percent from that date.  


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran served on active duty from May 1984 to August 1987.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2016, the RO issued a rating decision that increased the Veteran's rating to 60 percent, effective January 13, 2016 for his service-connected Cushing's syndrome.  However, as this grant does not represent a total grant of benefits sought, the Veteran's claim for an increased rating remains pending before the Board. AB v. Brown, 6 Vet. App. 35 (1993).

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) electronic claims processing systems. Any future consideration of this claim should take into consideration the existence of the electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to obtain outstanding treatment records and obtain additional information prior to adjudication.  

The most recent VA treatment records are from 2010.  The Veteran underwent a VA examination in January 2016 which indicates that he has been receiving ongoing medical treatment for his disabilities.  Therefore, all outstanding, relevant treatment records must be associated with the claims file prior to adjudicating this matter.  See 38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Additionally, Cushing's syndrome is evaluated pursuant to the criteria found at 38 C.F.R. § 4.119, Diagnostic Code 7907. Under this Code, a 30 percent rating is assigned for Cushing's syndrome with striae, obesity, moon face, glucose intolerance, and vascular fragility. Loss of muscle strength and enlargement of pituitary or adrenal gland, warrants a 60 percent rating.  For active, progressive disease including loss of muscle strength, areas of osteoporosis, hypertension, weakness, and enlargement of pituitary or adrenal gland, a 100 percent rating is assigned.  The January 2016 VA examination does not contain findings as to whether the Veteran has hypertension or enlargement of the pituitary or adrenal glands and therefore, an addendum opinion is necessary to address all the relevant criteria necessary for an appropriate evaluation.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA and private treatment records and associate them with the claims file.  The Veteran should be contacted as needed to identify the approximate times and dates of pertinent treatment, and assist in obtaining the records as needed.  All attempts to obtain records should be documented in the claims folder.

2. Return the claims file to the January 2016 VA examiner.  If that examiner is unavailable, a suitable replacement shall be found.  The Veteran's claims file should be made available to the examiner and the examiner should indicate that he/she reviewed the file in the examination report.  Any necessary testing must be conducted.

The examiner must comment on whether the Veteran has hypertension and/or enlargement of the pituitary or adrenal glands or other similar findings. 

3. Readjudicate the claim on appeal. If the benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




